Title: From George Washington to John Hancock, 9 May 1789
From: Washington, George
To: Hancock, John



Sir,
New York May 9th 1789

I am taking the earliest occasion of acknowledging the receipt of the letter, which you did me the favor to address to me by Mr Allen; and to thank you for your kind congratulations on my appointment to the Presidency of the United States.
Mrs Washington is not here, but is expected in the course of this month; on her arrival I shall not fail of executing the friendly Commission of Mrs Hancock & yourself.
In tendering my respectful Compliments to both, and in hopes that the present favorable season may greatly accelerate the recovery of your health, I remain with the highest respect & consideration Sir Your Excellency’s Most Obedt and Most Hble Servt

Go: Washington


P.S. Since writing the above, I have been hond with your Excellency’s favor of the 2d enclosing an acct of the Exports & Clears. from the Port of Boston for the years 1787–&8, for which I pray you to accept my best Thks.

